Citation Nr: 1808683	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-00 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative joint and disc disease L4-L5, L5-S1 with spondylitic changes L5-S1 with bilateral lower extremity radiculopathy currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Christopher S. Chambers, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1974 to April 1977.    

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in June 2016 but failed to report.  As the Veteran and his representative have not requested a new hearing or demonstrated good cause for his failure to report, the request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In July 2016, the Board remanded the Veteran's claim to obtain additional VA medical records and to schedule the Veteran for a VA examination.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In July 2016, the Board remanded the Veteran's claim to obtain additional VA medical records and to schedule the Veteran for a VA examination.  According to the December 2017 supplemental statement of the case, on March 2, 2017, the Veteran was telephoned and mailed a letter regarding a scheduled VA examination.  There is no record that any such call was made or that any such letter was sent out.  Since there is no evidence that the Veteran was properly notified of his examination prior to his failure to report, the Board finds that a remand is necessary to make an additional effort to provide the Veteran with a VA examination based on adequate notice.

VA treatment records to September 7, 2016, have been associated with the claims file.  The RO should obtain all relevant VA treatment records dated from September 8, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from September 8, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected degenerative joint and disc disease.  Copies of any scheduling-related documents or e-mails sent to the Veteran must be included in the claims file, and records of any scheduling-related telephone calls made to the Veteran.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran's service-connected degenerative joint and disc disease is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

